DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-19) in the reply filed on 5/13/2022 is acknowledged.
Claims 20-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022.
This application is in condition for allowance except for the presence of claims 20-30 directed to Invention II non-elected without traverse.  Accordingly, claims 20-30 have been cancelled.
Drawings
The Examiner would like to note that form PTO-37 does not contain any fields that allow the Examiner to indicate acceptance of the drawings. The drawings filed on 11/16/2020 have been accepted by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	20. (Cancelled)	21. (Cancelled)	22. (Cancelled)	23. (Cancelled)	24. (Cancelled)	25. (Cancelled)	26. (Cancelled)	27. (Cancelled)	28. (Cancelled)	29. (Cancelled)	30. (Cancelled)
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1 and 19, the claims are allowed because no art is found that solely, or in combination, discloses the combination of features recited in independent claims 1 and 19. The invention of claims 1 and 19 is directed to an apparatus and method of wireless communication at a first base station, comprising: determining a priority order of the first base station to schedule a transmission with a UE; transmitting a transmission request to the UE to schedule the transmission; receiving a measurement report from the UE that indicates a signal quality of the request; determining to schedule the transmission based at least on the received measurement report; and sending a schedule indication to at least a second base station having a lower priority order that indicates whether the transmission is scheduled with the UE as is described in the claims in detail. These limitations in combination with the other claimed limitations render claims 1 and 19 allowable. Please see the following discussion of the closest prior art to claims 1 and 19. 	Chen at al. (US 2018/0270835, Chen hereinafter) is directed to techniques in cross-link interference mitigation which may include determining at a first base station to communicate with a user equipment (UE) and transmitting data to the UE in a first time slot (Chen; Figs. 11-12; [0100]-[0106]). Chen may thus be broadly reasonably interpreted as teaching transmitting a data transmission to the first UE to schedule the first transmission in the claims. However, Chen does not teach that such a data transmission is a first transmission request. Chen further teaches that the UE uses the transmission to determine and report an interference level to the base station (Chen; Figs. 11-12; [0105]), which may be broadly reasonably interpreted as teaching receiving, from the first UE, a measurement report based on the data transmission received by the first UE, wherein the measurement report indicates a signal quality of the data transmission. As was also discussed previously, Chen does not teach that such a data transmission is a first transmission request. Chen also teaches determining that communication with the UE interferes with communication at a second base station, and determining to communicate with the UE in the uplink direction (Chen; Figs. 11-12; [0105]-[0106]). Chen may thus be broadly reasonably interpreted as teaching determining to schedule the first transmission with the first UE based at least on the measurement report. However, Chen does not teach determining a priority order of the first base station to schedule a first transmission with a first user equipment (UE) and sending a schedule indication to at least a second base station indicating whether the first transmission is scheduled with the first UE, wherein at least the second base station has a lower priority order than the first base station. Although Chen discusses priority of transmissions, such priority appears to be limited to whether downlink or uplink communication has higher priority (Chen; [0095]). Such downlink or uplink priority is different from a priority order of a first and a second base station and thus cannot teach the limitations of the independent claims related to base station priority. These limitations in combination with the rest of the claimed limitations are thus not taught by Chen. 	Ng et al. (US 2014/0192734, Ng hereinafter) is directed to the field of cooperative multipoint (CoMP) wherein eNBs having different respective priorities may cooperate to perform transmission with a UE (Ng; Fig. 10; [0072]-[0083], [0098]-[0099]). As can be seen for instance in at least Fig. 10 and its corresponding description, Ng teaches that a primary eNB may transmit a CRM configuration to a UE, receive a measurement report from the UE, set up CoMP transmission with a secondary eNB, and perform CoMP transmission with the UE (Ng; Fig. 10; [0072]-[0083], [0098]-[0099]). Similar to Chen above, Ng may thus be broadly reasonably interpreted as teaching transmitting a first transmission to the first ULE to schedule the first transmission; receiving, from the first UE, a measurement report based on the first transmission received by the first UE, wherein the measurement report indicates a signal quality of the first transmission; and determining to schedule the first transmission with the first UE based at least on the measurement report. However, similar to Chen above, Ng does not specifically disclose that the CRM configuration transmitted in step 1005 is a transmission request as is required by the independent claims. With regard to eNB priority, Chen also appears limited to teaching that such priority allows an eNB to indicate its preferred time frequency resources over another eNB (Ng; [0098]-[0099]), which is not the same as determining a priority order of the first base station to schedule a first transmission with a first user equipment (UE); transmitting a first transmission request to the first ULE to schedule the first transmission. The communication between the primary eNB and the secondary eNB is also related to allocation of resources by the secondary eNB for the UE, which is not the same as the claimed schedule indication transmitted to the second base station indicating whether the first transmission at the first base station is scheduled with the UE. Additionally, although at least paragraphs [0098]-[0099] discuss relative priority between eNBs, Fig. 10 and its corresponding description does not specifically disclose that the primary eNB has a higher priority than the secondary eNB. The Examiner therefore believes it would be unreasonable to use the teachings of eNB priority in Ng to teach the claimed limitations determining a priority order of the first base station to schedule a first transmission with a first user equipment (UE) and sending a schedule indication to at least a second base station indicating whether the first transmission is scheduled with the first UE, wherein at least the second base station has a lower priority order than the first base station. These limitations in combination with the rest of the claimed limitations are thus not taught by Ng. 	Pawlak et al. (US 2020/0084766, Pawlak hereinafter) discusses configuration of base station priority across a plurality of gNBs (Pawlak; Fig. 4; [0041]-[0043], [0126]-[0130]). However, Pawlak does not appear to specifically discuss such gNB priority with regard to scheduling transmissions with a UE. Pawlak thus also cannot be broadly reasonably interpreted as teaching determining a priority order of the first base station to schedule a first transmission with a first user equipment (UE) and sending a schedule indication to at least a second base station indicating whether the first transmission is scheduled with the first UE, wherein at least the second base station has a lower priority order than the first base station. The Examiner therefore believes that it would be unreasonable to combine a reference such as Pawlak with a reference such as Chen discussed above to teach the claims of the instant application. Pawlak alone or in combination with Chen above thus also does not teach the limitations of the independent claims.	Regarding claims 2-18, the claims are allowable because they depend from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474